                                                 Case 19-23212-kl           Doc 7        Filed 11/08/19            Page 1 of 5

  Fill in this information to identify your case:


   Debtor 1              Johnny                  Lee                    Bailey
                         __________________________________________________________________
                         First Name                     Middle Name          Last Name

   Debtor 2              Natasha                 Annette                McIntosh-Bailey
                         __________________________________________________________________                                    Check if this is an amended
   (Spouse, if filing)   First Name                     Middle Name          Last Name                                         plan, and list below the
                                                                                                                               sections of the plan that have
   United States Bankruptcy Court for the : __NORTHERN DISTRICT OF INDIANA __
                                                                                                                               been changed
   Case Number ______________________________________________                                                                  ________________________
   (If known)
                                                                                                                               ________________________

Official Form 113
Chapter 13 Plan                                                                                                                                               12/17

  Part 1:            Notices
To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                           district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

 To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.


 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a                                   Included         Not Included
          partial
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set                                   Included         Not Included
          out in Section 3.4
 1.3      Nonstandard provisions, set out in Part 8                                                                                 Included         Not Included



 Part 2:             Plan Payments and Length of Plan

2.1 Debtors(s) will make regular payments to the trustee as follows:
         1,025.00
      $ ___________                                         60 months
                                                month for _____
                                            per_______
      Insert additional lines if necessary.
      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
      payments to creditors specified in this plan.




Official Form 113                     Record # 832111                         Chapter 13 Plan                                                        Page 1
                                      Case 19-23212-kl                Doc 7        Filed 11/08/19             Page 2 of 5
Debtor 1   Johnny                  Lee                    Bailey
           __________________________________________________________________                         Case Number (if known) ______________________________
           First Name                 Middle Name                Last Name

2.2 Regular payments to the trustee will be made from future income in the following manner:
    Check all that apply.
           Debtor(s) will make payments pursuant to a payroll deduction order.
           Debtor(s) will make payments directly to the trustee.
           Other (specify method of payment):                                        .
2.3 Income tax refunds
    Check one.
           Debtor(s) will retain any income tax refunds received during the plan term.
           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
           turn over to the trustee all income tax refunds received during the plan term.

            ____________________________________________________________________________________________________

            ____________________________________________________________________________________________________
2.4 Additional payments.
    Check one.
           None. If “None” is checked, the rest of    2.4 need not be completed or reproduced.

                                                                                                    61,500.00
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ __________________.

 Part 3:       Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
    Check one.
           None. If “None” is checked, the rest of    3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
           None. If “None” is checked, the rest of    3.2 need not be completed or reproduced.
           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
           The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
           listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
           claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
           claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
           the secured claim will be paid in full with interest at the rate stated below.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part5 of this
           plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
           as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the
           proof of claim controls over any contrary amounts listed in this paragraph.

          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property
    interest

           Name of Creditor      Estimated              Collateral Value of      Amount of            Amount of         Interes Monthly    Estimated
                                 amount                            collateral    claims senior        secured           t       payment to total
                                 of creditor's                                   to                   claim             rate    creditor   of monthly
           Santander             $         6,516.00 2009             $ 5,450.00 $ 0.00                $      5,450.00    7.00%    $ 306.00       $       5,769.72
           Consumer USA                             Chevrolet
                                                    Impala with
                                                    over 69,000
                                                    miles
           ALLY Financial        $         9,235.00 2013 Dodge       $ 8,950.00 $ 0.00                $      8,950.00    7.00%    $ 369.00       $       9,677.83
                                                    Journey
                                                    with over
                                                    83,000 miles

3.3 Secured claims excluded from 11 U.S.C.           506.
   Check one.
         None. If “None” is checked, the rest of       3.3 need not be completed or reproduced.
Official Form 113      Record # 832111                               Chapter 13 Plan                                                             Page 2
                                      Case 19-23212-kl               Doc 7         Filed 11/08/19         Page 3 of 5
Debtor 1    Johnny                  Lee                    Bailey
            __________________________________________________________________                     Case Number (if known) ______________________________
             First Name                Middle Name              Last Name


3.4 Lien avoidance.
    Check one.
            None. If “None” is checked, the rest of      3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
     Check one.
            None. If “None” is checked, the rest of    3.5 need not be completed or reproduced.
  Part 4:        Treatment of Fees and Priority Claims

4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in 4.5, will be paid in full without
    postpetition interest.

4.2 Trustee's fees
                                                                                                                  4.25
    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ________% of plan payments; and
                                                        2,613.75
    during the plan term, they are estimated to total $___________.

4.3 Attorney's fees
                                                                                           4,000.00
    The balance of the fees owed to the attorney for the debtor(s) is estimated to be $___________.


4.4 Priority claims other than attorney's fees and those treated in         4.5.
    Check one.

            None. If “None” is checked, the rest of   4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.                  543.70
    Check one.

            None. If “None” is checked, the rest of 4.5 need not be completed or reproduced.
  Part 5:      Treatment of Nonpriority Unsecured Claims


5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.

            The sum of $___________.
              100                                                                    29,880.77
            _______% of the total amount of these claims, an estimated payment of $_________.

            The funds remaining after disbursements have been made to all other creditors provided for in this plan.
                                                                                                                                                      0.00


5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
            None. If “None” is checked, the rest of   5.2 need not be completed or reproduced.


5.3 Other separately classified nonpriority unsecured claims. Check one.
            None. If “None” is checked, the rest of   5.3 need not be completed or reproduced.

  Part 6:        Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts

            None. If “None” is checked, the rest of   6.1 need not be completed or reproduced.




Official Form 113         Record # 832111                              Chapter 13 Plan                                                       Page 3
Case 19-23212-kl   Doc 7   Filed 11/08/19   Page 4 of 5
                                    Case 19-23212-kl               Doc 7        Filed 11/08/19         Page 5 of 5
 Debtor 1   Johnny                  Lee                    Bailey
            __________________________________________________________________                  Case Number (if known) ______________________________
            First Name               Middle Name              Last Name



Exhibit: Total Amount of Estimated Trustee Payments
      The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
      out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                            $                0.00

b.   Modified secured claims (Part 3, Section 3.2 total)                                                    $          15,447.55

c.   Secured claims excluded from 11 U.S.C.        506 (Part 3, Section 3.3 total)                          $                0.00

d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                     $                0.00

e.   Fees and priority claims (Part 4 total)                                                                $           6,613.75

f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                              $          29,880.77

g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                          $                0.00

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                     $                0.00

i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 to                   $                0.00

j.   Nonstandard payments (Part 8, total)                                                                   $                0.00


     Total of lines a through j                                                                             $          51,942.07




Official Form 113        Record # 832111                             Chapter 13 Plan                                                     Page 5
